                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CV-00168-FDW-DSC
THUNDERSHIRT, LLC d/b/a                           )
THUNDERWORKS,                                     )
                                                  )
                 Plaintiff,                       )
                                                  )
         vs.                                      )                       ORDER
                                                  )
CENTRAL GARDEN & PET                              )
COMPANY,                                          )
                                                  )
                 Defendant.                       )
                                                  )

         THIS MATTER is before the Court on the parties’ Claim Construction Briefing (Docs.

Nos. 14, 16, 17, 18, 19, 20). The parties’ respective positions have been fully briefed, and the

Court heard argument and received evidence during a hearing on June 6, 2019, at 2:00 p.m. in

Courtroom #1-1 of the Charles R. Jones Federal Building, 401 W. Trade Street, Charlotte, NC

28202.

         “[T]he construction of a patent, including terms of art within its claim, is exclusively within

the province of the court.” Markman v. Westview Instruments, Inc., 517 U.S. 370, 372, 116 S. Ct.

1384, 1387, 134 L. Ed. 2d 577 (1996). A patent describes “the exact scope of an Invention and its

manufacture to ‘secure to [the patentee] all to which he is entitled, [and] to apprise the public of

what is still open to them.’” Id. at 373 (citation omitted). The claims of a patent define the patented

invention to which the patentee is entitled the right to exclude. Id., at 373–374; Phillips v. AWH

Corp., 415 F.3d 1303, 1312 (Fed.Cir. 2005) (en Banc) (citations omitted).

         “It is well-settled that, in interpreting an asserted claim, the court should look first to the

intrinsic evidence of record, i.e., the patent itself, including the claims, the specification and, if in
evidence, the prosecution history. Such intrinsic evidence is the most significant source of the

legally operative meaning of disputed claim language.” Vitronics Corp. v. Conceptronic, Inc., 90

F.3d 1576, 1582 (Fed. Cir. 1996) (citation omitted). The court should generally give the disputed

claim terms their “ordinary and customary meaning,” which is “the meaning that the term would

have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the

effective filing date of the patent application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312, 1313

(Fed. Cir. 2005). A person of ordinary skill in the art is deemed to read the claim terms not only

in the context of the particular claims in which the disputed terms appear, but also in the context

of the entire patent. Id. at 1313.

        When proper construction of a claim term remains unclear after consideration of intrinsic

evidence, courts may consider extrinsic evidence including expert testimony, inventor testimony,

learned treatises and other sources. Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir.

2005). Courts may need “to consult extrinsic evidence in order to understand . . . the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva

Pharmaceuticals USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). Courts have broad

discretion to consult extrinsic evidence such as dictionaries, technical treatises, and expert

testimony. Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir. 1995). “[T]he

context of the surrounding words of the claim also must be considered in determining the ordinary

and customary meaning of those terms.” Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334

F.3d 1294, 1299 (Fed. Cir. 2003).

        “It is critical for trial courts to set forth an express construction of the material claim terms

in dispute, in part because the claim construction becomes the basis of the jury instructions, should

the case go to trial.” AFG. Indus. v. Cardinal IG Co., 239 F.3d 1239, 1247 (Fed. Cir. 2001).
                        Bearing these principles in mind and applying them to the record before the Court, the

               parties’ disputed claim terms are hereby construed as follows:

                                CLAIM TERM                              COURT'S CONSTRUCTION

                “animal”                                         “any living thing that is not a human, a plant,
                                                                 an insect, a bird, or a fish”
                “central portion”                                “portion at, in, or near the center”

                “first side”                                     “a first lateral part or area of something
                                                                 identified by its position in relation to a
                                                                 reference point”

                “second side”                                    “a second lateral part or area of something
                                                                 identified by its position in relation to a
                                                                 reference point”
                “first flap”                                     “a first portion of the garment that includes a
                                                                 free end”

                “second flap”                                    “a second portion of the garment that includes
                                                                 a free end”
                “extending … from”                               “continuing for a particular distance or in a
                                                                 particular direction”
                “substantially perpendicular”                    “approximately, near, or at a right angle”

                “third flap”                                     “a third portion of the garment that includes a
                                                                 free end”
                “proximal end”                                   “the nearer of two ends”

                “attached to”                                    “fastened to or joined to”

                “inside surface”                                 “surface facing toward the animal when the
                                                                 garment is worn”
                “outside surface”                                “surface facing away from the animal when the
                                                                 garment is worn”


                        IT IS SO ORDERED.

Signed: June 27, 2019
